Name: 82/876/EEC: Commission Decision of 9 December 1982 approving a programme relative to the processing and marketing of durum wheat in Sardinia pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-28

 Avis juridique important|31982D087682/876/EEC: Commission Decision of 9 December 1982 approving a programme relative to the processing and marketing of durum wheat in Sardinia pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 368 , 28/12/1982 P. 0048 - 0048*****COMMISSION DECISION of 9 December 1982 approving a programme relative to the processing and marketing of durum wheat in Sardinia pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) (82/876/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), and in particular Article 5 thereof, Whereas on 18 August 1982 the Italian Government forwarded its programme relating to the processing and marketing of durum wheat in Sardinia; Whereas the said programme related to the creation and modernization of durum wheat storage and marketing facilities with the aims of adapting this sector to modern requirements and of increasing the producers' income; whereas it constitutes therefore a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval of the programme is only given under reserve of the policy to be adopted by the Community for marketing and processing of agricultural products after the expiry of Regulation (EEC) No 355/77; Whereas the programme contains the details required under Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the said Regulation can be achieved in Belgium in respect of this sector; whereas the schedule for implementation of the programme does not exceed the time limit laid down in Article 3 (1) (g) of this Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme relating to the processing and marketing of durum wheat in Sardinia forwarded by the Italian Government pursuant to Regulation (EEC) No 355/77 on 18 August 1982 is hereby approved. Article 2 This Decision is addressed to Italy. Done at Brussels, 9 December 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1.